— Order, Supreme Court, New York County (Carol E. Huff, J.), entered September 17, 1991, which granted defendant’s motion for partial summary judgment dismissing plaintiff’s fourth cause of action for breach of contract, and denied plaintiff’s cross-motion to disqualify defendant’s attorneys and for disclosure pursuant to CPLR 3212 (f), unanimously affirmed, with costs.
Paragraph 1 of the letter agreement on which plaintiff bases his fourth cause of action plainly provides that defendant is under no obligation to engage plaintiff as director of the sequel to the movie "Conan the Barbarian” if, as in fact happened, a third party with the right to approve the choice of director rejected plaintiff as the director. Nor can it be said that defendant violated an implied covenant of good faith and fair dealing by failing to submit plaintiff’s resume or arrange an interview with the third party (see, Wood v Laughlin, 103 AD2d 881), and plaintiff’s otherwise vague allegations of wrongdoing and bad faith do not justify further disclosure pursuant to CPLR 3212 (f) (see, Pitter & Co. v Segal, 173 AD2d 159, 160, mod on other grounds 174 AD2d 439). Furthermore, there was no need to disqualify defendant’s attorneys (see, S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437). Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.